UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4713



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT SHAYNE MARSH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:06-cr-00004-IMK)


Submitted:   March 14, 2007                   Decided:   May 9, 2007


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant. Sharon L. Potter, United States Attorney,
Shawn Angus Morgan, Assistant United States Attorney, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Shayne Marsh appeals his conviction for possession

of a firearm by an unlawful user of a controlled substance, in

violation of 18 U.S.C. § 922(g)(3) (2000). Marsh’s lone contention

on appeal is that the Government failed to provide sufficient

evidence demonstrating that his drug use was consistent through a

period of time proximate to his possession of the firearms.           Marsh

asserts that there was no evidence presented that dealt with

Marsh’s drug use from 2004 until the night of his arrest and that

this significant gap in time prevents any finding of consistent or

prolonged use.     Finding no error, we affirm.

            A defendant challenging the sufficiency of the evidence

“bears a heavy burden.”      United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).      “The verdict of a jury must be sustained if

there is substantial evidence, taking the view most favorable to

the Government, to support it.” Glasser v. United States, 315 U.S.

60, 80 (1942).     This court “ha[s] defined ‘substantial evidence,’

in the context of a criminal action, as that evidence which ‘a

reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.’”    United States v. Newsome, 322 F.3d 328, 333 (4th Cir.

2003) (quoting United States v. Burgos, 94 F.3d 849, 862-63 (4th

Cir. 1996) (en banc)).        In evaluating the sufficiency of the

evidence,   this   court   does   not   review   the   credibility   of   the


                                   - 2 -
witnesses and assumes that the jury resolved all contradictions in

the testimony in favor of the government.     United States v. Romer,

148 F.3d 359, 364 (4th Cir. 1998).      The court reviews both direct

and circumstantial evidence and permits “the government the benefit

of all reasonable inferences from the facts proven to those sought

to be established.” United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982).

          Pursuant to 18 U.S.C. § 922(g)(3), it is illegal for any

person who is an unlawful user of any controlled substance to

possess a firearm.   To sustain a conviction under § 922(g)(3), the

Government must prove that the defendant possessed a firearm and

that his drug use was sufficiently consistent, prolonged, and close

in time to the gun possession to put him on notice that he

qualified as an unlawful user of drugs under the statute.      United

States v. Purdy, 264 F.3d 809, 812 (9th Cir. 2001) (recognizing

that infrequent drug use or frequent use in the distant past does

not qualify under the statute).   This court has noted that the term

“unlawful user” is not defined under § 922(g) and that “the exact

reach of the statute is not easy to define.”        United States v.

Jackson, 280 F.3d 403, 406 (4th Cir. 2002).

          While Marsh claims that his drug habit was not proven to

be consistent or prolonged, the evidence presented in this case

demonstrated that Marsh’s drug use was neither infrequent nor in

the distant past.    During a search of Marsh’s home in March 2005,


                                - 3 -
police found bags of marijuana as well as various items used for

smoking marijuana. Marsh admitted that he had smoked marijuana for

the past few years, and the marijuana found during his January 2006

arrest     further      affirms     that     he   was     a        consistent     user.

Additionally, Marsh occasionally used cocaine, as evidenced by his

own admissions to federal agents and by Larry Dixon’s testimony.

Marsh also attributed his behavior at the time of his arrest to his

ingestion of methamphetamine, which he had originally believed to

be cocaine.     When viewing the evidence as a cumulative whole and in

the light most favorable to the Government, there is substantial

evidence    demonstrating       that   Marsh’s    drug    use       was    consistent,

prolonged, and close in time to his gun possession.                    Therefore, we

hold   that    there    was     sufficient     evidence       to    support     Marsh’s

conviction for possession of a firearm by an unlawful user of a

controlled substance.

              Accordingly, we affirm Marsh’s conviction and sentence.

We   dispense    with    oral     argument   because      the      facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                       - 4 -